Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 17 December 2021 is acknowledged.
Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach patterning the first cap layer to form a via cap plug over the metal layer, forming a second dielectric layer over the via cap plug and the metal layer, forming a trench in the second dielectric material to expose the via cap plug and removing the via cap plug to enlarge the trench.
Regarding claim 8, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach forming an opening in the first cap layer and the metal layer, filling the opening with a first dielectric layer, patterning the first cap layer to form a via cap plug over the metal layer, removing the via cap plug over the metal layer and forming a conductive structure over the metal layer.
Regarding claim 21, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach patterning the first metal layer to form an opening in the first metal layer, forming a first dielectric layer in the opening, forming a via cap plug over the first metal layer, depositing a second dielectric layer over the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        



/JAEHWAN OH/Primary Examiner, Art Unit 2816